 OPERATING ENGINEERS LOCAL 3 (AGC OF CALIFORNIA)231Operating Engineers Local Union No 3 of the Inter-national Union of Operating Engineers, AFL-CIO (Associated General Contractors of Cali-fornia) and Arthur R Cole. Case 32-CB-133921 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 5 January 1984 Administrative Law JudgeClifford H Anderson issued the attached decisionThe General Counsel filed exceptions and a sup-porting brief The Respondent filed cross-excep-tions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed' The General Counsel has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administratwe law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are Incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951) We have carefully examined the record and find no basis for reversing the findingsDECISIONSTATEMENT OF THE CASECLIFFORD H ANDERSON, Administrative Law Judge Iheard this case in trial in Oakland, California, on August29, 1983, pursuant to a complaint and notice of hearingissued by the Regional Director for Region 32 of the Na-tional Labor Relations Board on April 27, 1983, based ona charge filed by Arthur R Cole, an individual, againstOperating Engineers Local Union No 3 of the Interna-tional Union of Operating Engineers, AFL-CIO (Re-spondent or the Union)The complaint, as amended, alleges and the answer, asamended, denies that Respondent acted arbitrarily, capri-ciously and/or because of Cole's intraunion political ac-tivities in refusing to place Cole on Respondent's "pre-ferred" employment referral list at its Oakland, Califor-nia job placement office in March 1983 in violation ofSection 8(b)(1)(A) and (2) of the National Labor Rela-tions Act (the Act)All parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to call, ex-amine and cross-examine witnesses, to argue orally, andto file posthearing briefsOn the entire record herein, including briefs from theGeneral Counsel and Respondent, and from my observa-tion of the witnesses and their demeanor, I make the fol-lowing'FINDINGS OF FACTI JURISDICTIONAt all times material, Associated General Contractorsof California, Inc (AGC) has been a voluntary associa-tion of employers engaged in the construction industry,and has been organized for a purpose, inter aim, of repre-senting its employer-members in negotiating and adminis-tering labor contracts with the collective-bargaining rep-resentatives of the employees of its employer-membersDuring the past 12-month period, the employer-mem-bers of AGC, in the aggregate, in the course and con-duct of their respective business operations, purchasedand received goods and services valued in excess of$50,000 directly from suppliers located outside the Stateof CaliforniaII LABOR ORGANIZATION STATUSRespondent is now and at all times material has been alabor organization within the meaning of Section 2(5) ofthe ActIII THE ALLEGED UNFAIR LABOR PRACTICEA Relevant Hiring Hall ProvisionsAt relevant times Respondent pursuant to contract hasmaintained an exclusive hiring hall or job placementcenter for the provision of operating engineers to signa-tory employers including members of the AGC The rel-evant placement center regulations establish criteria forclassifying jobseekers into various classes, e g, A, B, C,etc, with applicants in higher classifications enjoyingpreference in referral over lower classified applicantsThe regulations also contain the following language con-cerning a "preferred" registration04 10 02 List A for those who are classified as ClassA Employees "Preferred" registration on List Ashall be permitted with respect to the followingclassificationsAssistant to Engineer•(Group 1)Compressor Operator•(Group 2)Compressors (Over 2)•(Group 5)Elevator Operator•(Group 4)Forklift or Lumber Stacker (construction job-site)•(Group 4)Generators•(Group 5)Material Hoist (1 drum)•(Group 4)I Through the amended pleadings, joint exhibits, and stipulations offact, the parties substantially reduced the matters in dispute at the hearmg Where not otherwise noted, these findings are based on the pleadings, stipulations and/or uncontested documentary and testimonial evidence272 NLRB No 45 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaterial Hoist (2 or more drums)•(Group 7)Pumps (Over 2)•(Group 5)Refrigeration Plant•(Group 7)Tugger Hoist•(Group 3)Welding Machines (powered other than by elec-tricity)•(Group 5)04.10.03 An Employee making a Preferred registra-tion shall:(a)be ineligible to register and shall not register forwork in any classification which is not Preferred;(b)be fifty-five (55) or more years of age and havehad at least ten (10) years of employment or avail-ability for employment in any one or more classi-fications set out in Section 01.00.00 of this Agree-ment on the type or kind of craft work coveredby this Agreement in Northern California, North-ern Nevada, Utah or Hawaii;provided, however, that a person who does notmeet such requirements above, but who has a physi-cal handicap preventing his employment in anyclassification except one which is Preferred and is aClass A Employee or acquired such handicap as aresult of an industrial accident while employed asan Operating Engineer, shall be permitted to so reg-ister.The regulations contain the following provisions relat-ing to disputes regarding the referral process:04.10.45 Any Employee or applicant for employ-ment aggrieved by the operation of the registrationfacilities or Job Placement Center of the Union orthese Regulations as applied to him has the right tosubmit his grievance to the Committee provided forin 04.11.00 of these Job Placement Regulations, pro-vided that such submission is made in writingwithin ten (10) days after the occurrence of thegrievance. The Committee shall have full power toadjust the grievance and its decision thereon shallbe final and binding upon the Employee or appli-cant for employment and upon all other partieshereto.04.10.46 In the event of a deadlock, either partymay request the appointment of a seventh (7th)member who shall have no business or financialconnection with either party. In the event saidmembers are unable unanimously to agree upon theidentity of said seventh (7th) member, the choiceshall be made by either party requesting the FederalMediation and Conciliation Service to submit a listof five (5) arbitrators from which the said seventh(7th) member shall be chosen by each party strikingtwo (2) names from said list, the arbitrator whosename then remains becoming the said seventh (7th)member. The matter shall then proceed to arbitra-tion before the Committee as so composed with alldue expedition. The decision of said Committeeshall be determined by a majority of its membersand shall be rendered within ten (10) days aftersuch submission. Said decision shall be within thescope and terms of these Job Placement Regulationsand shall be final and binding on all parties hereto.Pending such decision, work shall be continued inaccordance with the provisions of this Agreement.The expense of employing said seventh (7th) personshall be borne equally by both parties.04 10.47 Forms for the submission of such grievanceshall be available at all times in each Job PlacementCenter04.10.48 These Regulations, including the specialprovisions governing specific Job Placement Cen-ters referred to in 04.10.13 of these Regulations,shall be posted on the bulletin board in each UnionJob Placement Center and the bulletin board of theIndividual Employer where notices to Employeesand applicants for employment are posted.04.11.00 COMMITTEE04.11.01 There shall be a Committe composed ofthree (3) members appointed by the collective bar-gaining representative of the Employer and three(3) members appointed by the Union, which Com-mittee shall operate by majority rule and shall havethe authority to make such changes in the job place-ment procedures as from time to time may be ad-ministratively advisable, desirable, or necessary tothe end that the foregoing non-discriminatory jobplacement provisions will be operated as effecicient-ly and accurately as possible.On October 20, 1982, following internal discussionsamong union officials regarding perceived abuses of the"handicap" qualification enabling hiring hall users totransfer to the preferred list, Respondent's business man-ager T. J. Stapleton issued the following letter on Re-spondent's letterhead to the Union's various job-referraloffices:October 20, 1982TO: ALL DISTRICT REPRESENTATIVES, BUSINESSREPRESENTATIVES & DISPATCHERSSUBJECT: PHYSICAL HANDICAPDear Sir and Brother:Question has arisen as to what constitutes a physicalhandicap under 04.10.03 of the Job Placement Reg-ulations sufficient to allow an individual to registeron the Preferred List.That Section requires that the "physical handicap"must prevent an individual's employment "in anyclassification except one which is preferred."An individual seeking preferred registration shouldpresent a letter from a physician or other sufficientevidence substantiating that he has a physical handi-cap which prevents his employment in all classifica-tions except those that are preferred. If a dispatcherbelieves that the individual is capable of working ina classification other than those on the Preferred OPERATING ENGINEERS LOCAL 3 (AGC OF CALIFORNIA)233List, the matter should be referred to the DistrictRepresentative for dispositionIf the District Representative also believes that theindividual does not meet the requirements of04 1003, the individual should be so advised andtold that he has a right to appeal the determinationto the Job Placement Regulations CommitteeB Events Concerning Arthur R ColeArthur R Cole has been a member of Respondent forabout 10 years Generally Cole registers at Respondent'sOakland referral office and has for many years been re-ferred from the A list, save for a period 5 or 6 years agowhen he was placed on the preferred list after breakinghis ankle in an on-the-job accident Cole suffered anotheron-the-job accident on January 28, 1981, injuring hisback As a result he was treated by a Dr Robert Leeand remained on disability for some months Cole filed aworkman's compensation claim based on this accidentwith the assistance of Respondent That claim remains inprocess without final resolutionIn February 1982 an internal union political campaignbegan concerning upcoming contested elections for vari-ous positions within Respondent A candidate for the po-sition of financial secretary was then Business AgentNorris Casey Cole campaigned for Casey's opponent inthe election contest and, on one occasion, directly toldCasey he was not favorably disposed towards his candi-dacy Casey was elected in August 1982 and took officein September His duties and responsibilities included,inter aim, the operation of Respondent's Oakland jobplacement office In this capacity, he participated in themeetings among Respondent's staff in September 1982which resulted in the October 20, 1982 memorandum,quoted supraOn February 1, 1983, Cole filed the instant chargebased on a dispute not here relevant Soon thereafter hefell and aggravated his 1981 back injury On February 7,1983, Cole returned to Dr Lee for additional treatmentCole testified that he determined "it might be time to goover on to the preferred list" and that he explained toDr Lee the different jobs available on the preferred andnonpreferred lists Cole is not 55 years of age and thusdoes not qualify on that basis for placement on the pre-ferred list Approximately 1 week later, Cole learned of apotential position he desired, which was only available toregistrants on the preferred register On February 22,1983, Cole called the dispatcher at the Oakland jobplacement office and asked to be transferred to the pre-ferred list The dispatcher told Cole he would have totalk to Casey about the matter Cole reached Casey bytelephone on the evening of February 24 Cole toldCasey he would like to be taken off the A list and put onthe preferred list Casey said Cole had to have "some-thing" from his doctor to do so Cole demurred, indicat-ing he did not believe that this was required under thejob placement regulations Cole stood firm and toldCasey if he did not like the doctor's requirement to comein and file a grievance Cole then asked what was neededfrom his doctor and Casey said a letter Cole asked whowould pay the associated doctor's fee and Casey saidthat Cole would have to pay Following this exchange,the conversation ended Cole visted Dr Lee on Febru-ary 28 and told him of his view that the preferred listwould provide him employment opportunities whichwould involve less "bouncing around" and would re-quire less sitting in the same position Dr Lee said hewould "write something up" and mail it to Cole DrLee prepared and mailed the following letter on his let-terhead which was received by Cole on or about March5March 1, 1983RE Arthur ColeDOB [Date of Birth] 11-21-40DOI [Date of Injury] 1-18-81To Whom It May ConcernThis is to advise you that the above-captionedpatient has been under my medical care recentlyHe had previously been evaluated in 1981 followingan industrial injury in January of that yearThe patient's condition is that of chronic lowback pain due to chronic low back strainIt is advisable that the patient have some restric-tions as to his work These restrictions should in-clude the avoidance of prolonged sitting in amoving vehicle which irregularly buckles or bumpsAdditionally, the patient should avoid lifting greaterthan 30 lbs on an intermittent basisIt is hopeful that these restrictions can be met Ifthere should be any further medical informationthat I might supply, please let me knowSincerely,/s/ DKLDaniel K Lee, M DCole went to Respondent's Oakland office the follow-ing Monday, March 8, 1983 He presented Dr Lee'sletter to the dispatcher and again asked to be transferredto the preferred list The dispatcher read the letter andtold Cole he would have to talk to Casey Casey washailed and given Cole's letter which he read Cole testi-fied to the events which followed He recalled thatCasey asked Cole[W]hat are you going to do if you have to lift 30pounds I said I'm going to go get a laborer give mea hand And he said I ought to make you file agrievance And I looked up at him and I saidCasey, you can't make me do anything He got veryhuffy, reached under the counter, grabbed a bunchof grievance forms, take 'em, take 'ern, take 'ern, hewas yelling at meCole took his doctor's letter and the grievance formsfrom Casey and left He did not thereafter file a griev-ance nor was he placed on the Oakland preferred list 22 Additional evidence was adduced that Cole later successfully registered on the preferred list at Respondent s San Francisco job placementoffice and that he later accepted nonpreferred or class A employment disContinued 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDC Analysis and Conclusions1 IssuesRespondent initially asserts that Cole failed to exhausthis internal remedies within the Union and under the col-lective-bargaining agreement and argues the complaintshould therefore be dismissed without reaching themerits Counsel for the General Counsel did not addressthis issue at the trial or on brief Counsel for the GeneralCounsel advances two theories of a violation First heargues that Cole was treated adversely by Casey becauseof Cole's political opposition in the 1982 election Secondhe argues that, even absent a finding of overt discrimina-tion because of Cole's political activities, the Union'shandling of Cole's request was so arbitrary and invidiousas to breach the Union's duty of fair representation thusviolating Section 8(b)(1)(A) and (2) of the Act TheUnion argues the political opposition theory of the Gen-eral Counsel is simply lacking in factual support As tothe arbitrary and invidious conduct theory of the Gener-al Counsel, the Union makes several points First itargues that the General Counsel concedes its referralclassification system is not facially invalid and attacksonly the Union's application of it in this specific caseSecond the Union emphasizes that Casey acted reason-ably, indeed correctly, given the information before himat the time he denied Cole's request2 The argument concerning Cole's failure toexhaust internal remediesThe Union correctly asserts that Cole could have butdid not appeal Casey's refusal to transfer his name to thepreferred list to the joint committee under the job place-ment regulations quoted, supra The Union argues initial-ly that this failure bars his claim here It also correctlyasserts that Cole did not exhaust his internal remedieswithin the Union before taking his claim to the NationalLabor Relations Board (Board) as required by the Con-stitution of the International Union of Operating Engi-neers which binds both Cole and RespondentIn support of its second argument regarding the neces-sary exhaustion of internal union remedies, the Union, onbrief, correctly cites numerous Federal court decisionssupporting its argument that internal remedies must beexhausted before a suit against the Union is commencedin Federal court The cases, however, are not Boardcases and do not deal with or apply to charges filed withpatches in Oakland Each side seeks to use this information variously tosupport its position on the merits of Casey's March 8, 1983 denial ofCole s request to be placed on the preferred list I find this postevent evidence to be without significant value in deciding the issues in the casePost March 8, 1983 misconduct by Cole, as is argued by Respondent, if itoccurred on this record, has little relevance in deciding the propriety ofthe Union's action on March 8 Cole s success in registering in San Francisco, as is advanced by the General Counsel, is equally of little value indeciding the merits of the Oakland action because the San Franciscoagents of Respondent did not have the same information before them atthe time they allowed Cole to register on the preferred list For the samereason, the testimony of Robert Skidgel, a union agent, regarding hisviews and opinions concerning the transfer request, must be similarly dis-counted Thus only the events up to and including March 8, 1983, are, inmy view, determinative in deciding the issues raised by the complainthereinthe Board which result in actions brought by the Gener-al Counsel alleging violations of Section 8(b) of the ActThe Board holds there is no obligation for an individualto exhaust internal union remedies before filing a chargewith the Board and further holds that such an omission isnot a defense to an action alleging a violation of the ActOperating Engineers Local 400 (Hdde Construction), 225NLRB 596, 605-606 (1976) Accordingly, I reject theUnion's argument here The Board reaches the identicalresult regarding employee failure to pursue contractualremedies See, e g, Pipefitters Local 392 (Kaiser Engi-neers), 252 NLRB 417 fn 1 (1980) Accordingly, I rejectthis argument as well Thus Cole's failure to pursueeither internal union or contractual relief does not limithis right to file a charge nor the General Counsel's rightto prosecute the instant action3 The political opposition theory of the GeneralCounselI reject the General Counsel's argument that Caseyacted as he did because of Cole's opposition to Casey inthe 1982 union elections I do so because of a lack ofconvincing supporting evidence The mere fact that Coleopposed Casey in February 1982, and said so to Casey'sface, is simply not sufficient evidence, on this record, tosupport the General Counsel's contention here Cole ex-perienced no difficulties in being dispatched out of Oak-land after February 1982 on the A list There is simplyno evidence that Casey ever threatened Cole or othersduring or after the election campaign or evidencedanimus against Cole because of his political opposition toCasey While it is true the evidence reveals the two menhad a somewhat brittle relationship, which manifested inabrupt and difficult conversations, I am satisfied, particu-larly on considering the demeanor of the two duringtheir testimony, that this somewhat strained relationshipwas a result of the divergent personalities of the twomen rather than a result of earlier intraunion political dif-ferences Considering the record as a whole, I find theGeneral Counsel has not produced sufficient evidence tosupport his contention here Accordingly, I reject this al-legation of the complaint4 The arbitrary and invidious conduct theory ofthe General CounselThere is little dispute regarding the law which appliesto union operation of hiring hall referral systems TheGeneral Counsel, on brief, correctly cites cases holdingthat a referral system may not be operated by a labor or-ganization without objective criteria or standards andthat a system "based solely upon subjective criteria with-out any objective criteria is itself violative [of the Act]Laborers Local 394 (Building Contractors), 247 NLRB 97,104 (1980), relying on Teamsters Local 174 (Totem Bever-ages), 226 NLRB 690 (1976)Turning to the facts of this case, the standards of thereferral rules for placement on the preferred list con-tained in Respondent's job placement regulation, asquoted in full supra, are not under attack by the GeneralCounsel Rather the General Counsel challenges the waythe Union applied that standard in general under the Oc- OPERATING ENGINEERS LOCAL 3 (AGC OF CALIFORNIA)235tober 20, 1982 memorandum and, in particular as toCole Counsel for the General Counsel argues on briefRespondent's response to what it termed abuse ofthe preferred list was its letter of October 20, 1982(RE2) The letter failed to establish any objectivecriteria or standards to be used by Union officials indetermining when to deny preferred list status Itprovides that if a District Representative "believes,"for some reason, that he is not eligible for the pre-ferred list, that individual's request should bedenied Thus, the Respondent has directed dispatch-ers and District Representatives to substitute theirimpressions and beliefs as to members' [sic] physicaldisabilities for the medical judgment of the mem-ber's [sic] physician Robert Skidgel, District Repre-sentative of Respondent's San Francisco office, tes-tified the decision to place or not to place an indi-vidual on the preferred list ultimately comes downto the personal judgment of the union official (Tr76-77) It is this exercise of subjective personaljudgment in denying Cole's placement on the pre-ferred list which General Counsel contends consti-tutes unlawful discriminationThus the General Counsel appears to argue initiallythat the procedures established in the October 20 memo-randum require per se invalid "subjective personal judg-ments" in ruling on "handicap" issues and that Casey'sdecision regarding Cole was such an improper decisionbecause of the subjective standard applied The GeneralCounsel also argues that Casey's conduct was independ-ently capricious and arbitraryRespondent defends Casey's rejection of Cole's requestby noting that Dr Lee's letter offered in support ofCole's claim refers to only a 1981 injury and that Caseyin March 1983 well knew Cole had regularly worked atjobs filled from the nonpreferred list since 1981 TheUnion argues further that the unchallenged job place-ment regulations require those applicants under 55 yearsof age to demonstrate that their handicap prevents em-ployment in all classifications except preferred classifica-tions and that neither Cole's request or Dr Lee's letterfulfilled this plain and objective requirement of the regu-lation 3 Thus argues the Union, Casey could have prop-erly formed and did form a reasonable belief that Colewas not qualified for a transfer to the preferred list TheUnion further notes that Casey invited Cole to invokethe next or higher stage in the classification determina-tion procedure, if Cole wished to challenge Casey's re-fusal to reclassify him Thus he gave Cole grievanceforms used to take such an appeal Given all that Caseyknew at the time he made his decision, argues the Union,3 Much testimony was taken concerning the requirements of skill andphysical effort required in both preferred and nonpreferred classificationsThe two classifications are not susceptible to simple generalizations concerning job requirements Some jobs in each classification involve littleexertion and some jobs in each classification require little skill with thepreferred jobs generally involving fewer skills It is clear that Dr Lee'sletter recital of Cole's work limits does not, by its terms, definitively restrict him to preferred classification jobs Thus, as the Union argues, theletter does not by its terms alone entitle Cole to a transfer to the preferred register under the regulationshis decision and actions were not only not arbitrary anddiscriminatory, they were also correctThe General Counsel's argument here, as noted, hastwo elements The first is that any decision by a Unionagent to deny a transfer application supported by a lettersigned by a doctor is a "subjective personal judgment"which must run afoul of the Board's prohibition againstclassification systems based solely on subjective ratherthan objective cntena While not made directly, theGeneral Counsel's argument implies that the October 20,1982 letter, if considered as a part of the hiring hall reg-istration system rules, taints the entire preferred classifi-cation process and any refusal to reclassify an employeeby putting him or her on the preferred list based on thememorandum's instructions is a per se violation of theAct I reject this implicit argument of the General Coun-sel as representing a misunderstanding of the distinctionbetween a system without objective standards and asystem which requires human judgment in applying ob-jective standards to varying human conditions All objec-tive standards are met or tested by the consideration ofevidence Evidence must be weighed, conflicting evi-dence evaluated, and all relevant circumstances consid-ered Personal judgment in evaluating such evidence inorder to determine if an objective standard has been metis a frequent and necessary part of decision makingBoard cases require that unions avoid arbitrary or capri-cious acts which injure those they represent It does notrequire, nor could such a standard be achieved by mor-tals even if required by law, that personal considerationof evidence and personal evaluation and judgment not beundertaken by union agents in applying established hiringhall standards and procedures to specific situations asthey ariseI have considered the Union's classification standards,construing the October 20, 1982 letter to be a part ofthose standards, to determine if they are fatally subjec-tive under Board cases Even though the classificationsystem utilizes union agents to act on their personal be-liefs regarding the asserted handicaps of employee appli-cants, I do not find this discretion factually arbitrary orwithout sufficient objective standards The Union's busi-ness agents are presumably familiar with the physical re-quirements of the jobs on the job placement roles They,as medical laymen, are not able to make medical diag-noses, but are able to determine if a handicap claim isconsistent with a given individual's work history and candetermine if the asserted handicap is sufficient to supportthe transfer request under the regulations quoted supraThus, in these ways at least a business agent need notaccept a doctor's letter as a definitive determination of orjustification for a transfer request 4The second part of the General Counsel's theory isthat Casey, irrespective of the system's validity, in exer-cising his personal judgment as to Cole, acted arbitrarily4 There is no evidence to suggest, nor does the General Counsel contend, that the October 20, 1982 memorandum was issued in other than agood faith effort to reduce abuse of the preferred classification It is ofcourse obvious that if large numbers of young healthy registrants transferto that list, its utility to the truly qualified will be substantially dimin'shed 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDand capriciously in denying Cole a transfer to the pre-ferred list The record indicates that, while Casey haddenied other requests for transfers to the preferred regis-ter based on asserted handicaps, during the relevantperiod Casey acquiesced in several transfer requestsbased on back pain handicaps The General Counselargues that this past practice, as well as the fact thatCole presented a doctor's letter to Casey, renderedCasey's rejection of Cole's claim arbitrary and capri-ciousI have considered the General Counsel's arguments re-garding Casey's application of his personal judgment tothe transfer request in light of Casey's knowledge ofCole's situation at the time I find, in part based onCasey's persuasive demeanor as a witness, that his ac-tions were based on a sincere belief that Cole was notqualified for transfer to the preferred register Further Ifind that his determination was not arbitrary and capri-cious as defined by Board standards and thus did notconstitute a violation of the Act At the time Casey re-jected Cole's request, Cole had not presented unambi-gious evidence that he was objectively qualified for thepreferred list As noted supra, Dr Lee's letter did notdefinitely qualify Cole for the preferred list FurtherCasey at the time of the request had formed a good-faithbelief that Cole was seeking to abuse the system by ob-taining an undeserved transfer 5 In reaching this conclu-sion I have considered, but do not find sufficient to sup-port the General Counsel's claim, the fact that Casey didnot inquire further of Cole or Dr Lee regarding the spe-cifics of Cole's condition Neither, of course, did Coleproceed further Under all the circumstances, includingthe fact that there was a higher body established andavailable to review rejected applications to transfer to5 Casey was also aware of the Union s recent efforts to limit abuse ofthe preferred register by more rigorously scrutinizing claims of handicapthe preferred register8 and that Casey invited Cole toseek such review, I do not find that Casey, and hencethe Union, violated the Act in rejecting Cole 7 Accord-ingly I shall dismiss this aspect of the complaintCONCLUSIONS OF LAW1 The employer-members of the Associated GeneralContractors of America, Inc are employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 The Union has not violated the Act as alleged in thecomplaintBased on these findings of fact and conclusions of lawand on the entire record, I issue the following recom-mended8ORDERThe complaint shall be dismissed5 I have previously held that a failure to exhaust contractual remediesdoes not preclude Board ajudication of a union s actions in denying a request for a referral system classification change That is not to say however that the existence of a review procedure which was available toreview the action under contest here is not relevant in evaluating the fairness of the system as a whole or in considering if the actions of Caseyhere were within the range of permissible conduct7 In making this conclusion I specifically decline to determine if, infact, Cole was qualified for the preferred list Given my finding of agood faith action by Casey, were Casey in fact wrong in rejecting Colesuch an error would be one of judgment and It is clear that "the burdenof demonstrating breach of duty by the Union involves more thandemonstrating mere errors in judgment Hines v Anchor Motor Freight,424 US 554, 570-571 fn 16 (1976)8 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes